In an action to recover payment on a debt, the nonparty Pamela Carvel, the assignee of the plaintiff, purportedly appeals from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered July 29, 1996, as conditioned the granting of the plaintiffs motion for a discontinuance of the action on the plaintiffs payment of the defendant Mildred Arcadipane’s legal costs and attorney’s fees.
*315Ordered that the appeal is dismissed, without costs or disbursements, as the assignee of the plaintiff is not aggrieved by the order appealed from (see, CPLR 5511).
The plaintiff assigned her interest in the subject debt to the appellant, her niece Pamela Carvel, prior to the commencement of this action. The Supreme Court found that the appellant’s attempt to be substituted as the plaintiff was improper pursuant to CPLR 1018 because the interest in the debt was transferred prior to commencement of the action. The appellant now seeks to appeal from so much of an order as conditioned the granting of the plaintiff’s motion for a discontinuance on the plaintiff’s payment of the defendant’s legal costs and attorney’s fees. As a nonparty to the action, the appellant was not aggrieved by the order appealed from (see, Solomon v City of New York, 225 AD2d 539). O’Brien, J. P., Sullivan, Gold-stein and Luciano, JJ., concur.